DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment submitted on 15 February 2022.  After entry of the amendment, claims 1, 4-16, 18-20 and 22-29.
It should be noted that the claim modifier for claim 24 is incorrect as “(currently amended)” should be “(new)” as the claim was newly added.
Upon further reconsideration newly added claims 22-23 which are drawn to subject matter previously indicated as being allowable in the last office action are now rejected over Great Britain Patent Specification No. GB 1490783 A and Japanese Patent Specification No. JP 55-158153 A for the reasons set forth below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 103 (or as subject to pre-AIA  35 U.S.C. 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 7, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Specification No. JP 58-190884 A.
The reference teaches in the abstract, a composition comprising (a) 5-200 parts by weight vinyl polymer emulsion (expressed in terms of solid contained in the emulsion); 0.1-20 parts by weight water-soluble polymer; and 50-300 parts by weight water, based on 100 parts by weight cement.  The cement may be ordinary Portland cement, white Portland cement, hydraulic cement, slag cement, alumina cement, etc.  The water-soluble polymer may be PVA, methyl cellulose, hydroxyethyl cellulose, CMC, etc.  See also the machine translation.
The instant claims are obvious over the reference.
	As for claim 22, the reference teaches a composition that can comprise Portland cement and polyvinyl alcohol (PVA).  The amount of the Portland cement and polyvinyl alcohol overlap the claimed range of amounts.  The water to cement ration overlaps the claimed water to cement ratio and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
	As for claim 23, the reference teaches a composition that can comprise Portland cement and polyvinyl alcohol (PVA).  The amount of the Portland cement and polyvinyl alcohol overlap the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. The reference teaches that the composition is applied to a surface and dried.  Thus it would be an example of a hardened construction cement slurry.  As for the limitation that at least a substantial part of the polyvinyl alcohol is present in the form of hybrid
particles composed of Portland cement and polyvinyl alcohol this is believed to be an inherent result resulting from the mixing together of the components to produce the composition which is then dried (i.e. allowed to harden). It is believed to be an inherent result as the instant specification states that this property is achieved when mixing the cement powder blend with water and then curing it.  As the composition of the reference is produced in the same manner it would appear that this property would be present absent evidence showing otherwise. 
As for claim 7, as the composition contains water and cement it would obviously be considered to be a cement slurry.
As for claims 10-11, as the reference teaches the same composition it is believed that the material would possess the recited property. If the composition is physically the same, it must have the same properties. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is  properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals .

6.	Claims 7, 10-11 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Specification No. JP 61-091052 A.
	The reference teaches, in the abstract, a cementitious coating for use as incombustible decorative protecting material in protection of the wall surface of a building or building substrate comprising cement, a water-soluble  polymer and water.  The amount of the polymer is 2-10 wt% and the amount of the water is 10-25 wt% based on the amount of the unhardened cement.  The cement is e.g. Portland cement, blast furnace cement, CaSO4  • ½ H2O cement, etc. The water-soluble polymer is PVA having saponification degree of 70-90%.  A hardened film is produced by drying the composition.
	The instant claims are obvious over the reference.
	As for claim 22, the reference teaches a composition comprising Portland cement and polyvinyl alcohol (PVA).  As the amounts of the polymer and water are based on the amount of the cement the amounts would overlap the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
	As for claim 23, the reference teaches a composition comprising Portland cement and polyvinyl alcohol (PVA).  The amounts of the component overlap the amounts would overlap the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. The reference teaches that the composition is dried to produce a hardened film.  Thus it would be an example of a hardened construction cement slurry.  As for the limitation that at least a substantial part of the polyvinyl alcohol is present in the form of hybrid particles composed of Portland cement and polyvinyl alcohol this is believed to be an inherent result resulting from the mixing together of the components to produce the composition which is then dried (i.e. allowed to harden). It is believed to be an inherent result as the instant specification states that this property is achieved when mixing the cement powder blend with water and then curing it.  As the composition of the reference is produced in the same manner it would appear that this property would be present absent evidence showing otherwise.
As for claim 7, as the composition contains water and cement it would obviously be considered to be a cement slurry.
As for claims 10-11, as the reference teaches the same composition it is believed that the material would possess the recited property. If the composition is physically the same, it must have the same properties. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is  properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals .

Claims 7, 10-11 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Soviet Union Patent Specification No. SU 1835392 A1.
The reference teaches, in the abstract, a composition comprising (in wt %) Portland cement 39-46, sawdust or asbestos 3.2-4.3, wood meal 12.8-15.25, slaked lime 8.6-10.2, polyvinyl acetate dispersion or polyvinyl alcohol 4.6-7.8, super-plasticizer 0.28-0.55 or technical grade lignosulphonate 0.06-0.14 and balance water.
The instant claims are obvious over the reference.
As for claim 22, the reference teaches a composition that can comprise Portland cement, polyvinyl alcohol and water.  The amounts of the components overlap the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. 
As for claim 23, the reference teaches a composition that can comprise Portland cement and polyvinyl alcohol.  The amounts of the components overlap the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05. As the reference teaches that water is added to the composition it is obvious that the composition 
As for claim 7, as the composition contains water and cement it would obviously be considered to be a cement slurry.
As for claims 10-11, as the reference teaches the same composition it is believed that the material would possess the recited property. If the composition is physically the same, it must have the same properties. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is  properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See also MPEP 2112.01 [R-3] I and Il.

Claim 10-11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Great Britain Patent Specification No. GB 1490783 A.
The reference teaches, on page 1, column 2, lines 30-36, a dry cement-based composition for mixing with water to provide a tile adhesive comprising 25 to 50% by weight of Portland cement, 50 to 75% by weight of a graded silica sand, 0.1 to 5% by weight of a cellulose ether and 0.2 to 10% by weight of polyvinyl alcohol. 
The instant claims are obvious over the reference.
As for claim 23, the reference teaches a composition comprising Portland cement and polyvinyl alcohol in amounts that overlap the claimed range of amounts and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.  As the reference teaches the addition of water to the composition this would form a slurry which when allowed to set would obviously form a hardened composition.  As for the limitation that at least a substantial part of the polyvinyl alcohol is present in the form of hybrid particles composed of Portland cement and polyvinyl alcohol this is believed to be an inherent result resulting from the mixing together of the components to produce the composition which is then dried (i.e. allowed to harden). It is believed to be an inherent result as the instant specification states that this property is achieved when mixing the cement powder blend with water and then curing it.  As the composition of the reference is produced in the same manner it would appear that this property would be present absent evidence showing otherwise.
In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See also MPEP 2112.01 [R-3] I and Il.

Claim 10-11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent Specification No. JP 55-158153 A.
The reference teaches, in the abstract, a composition comprising (A) cement, (B) blast furnace granulated slag, (C) slaked lightly roasted dolomite and (D) PVA. The cement is Portland cement, silica cement, or blast furnace cement. The PVA is used in the form of powder or aqueous solution. The ratio of materials is (A) 10-70 wt.%, (B) 8-60 wt.%, (C) 5-30 wt.% and (D) 0.5-10 wt.%. Filler, rubber latex, powder or emulsion of synthetic resin, etc. may be added to the compositions.  The composition in use is mixed with water.
The instant claims are obvious over the reference.
As for claim 23, the reference teaches a composition comprising Portland cement and polyvinyl alcohol (PVA).  The amounts of the components overlap the claimed range of amounts In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), see MPEP 2144.05.  As the reference teaches the addition of water to the composition this would form a slurry which when allowed to set would obviously form a hardened composition.  As for the limitation that at least a substantial part of the polyvinyl alcohol is present in the form of hybrid particles composed of Portland cement and polyvinyl alcohol this is believed to be an inherent result resulting from the mixing together of the components to produce the composition which is then dried (i.e. allowed to harden). It is believed to be an inherent result as the instant specification states that this property is achieved when mixing the cement powder blend with water and then curing it.  As the composition of the reference is produced in the same manner it would appear that this property would be present absent evidence showing otherwise.
As for claims 10-11, as the reference teaches the same composition it is believed that the material would possess the recited property. If the composition is physically the same, it must have the same properties. It is well settled that when a claimed composition appears to be substantially the same as a composition disclosed in the prior art, the burden is  properly upon the applicant to prove by way of tangible evidence that the prior art composition does not necessarily possess characteristics attributed to the CLAIMED composition. In re Spada, 911 F.2d 705, 15 USPQ2d 1655 (Fed. Circ. 1990); In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980); In re Swinehart, 439 F.2d 2109, 169 USPQ 226 (CCPA 1971) and also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). See also MPEP 2112.01 [R-3] I and Il.

Response to Arguments
Applicant’s amendments and arguments have overcome the previously made art rejections of claims 1, 5, 8, 10-12 and 14 over Great Britain Patent Specification No. GB 1490783 A; claims 1, 5, 8, 10-12 and 14 over Japanese Patent Specification No. JP 55-158153 A; and claims 1 and 4 over Korean Patent Specification No. KR 9210182 B1. Upon further consideration newly added claims 22-23 which are drawn to subject matter previously indicated as being allowable are now rejected over Great Britain Patent Specification No. GB 1490783 A and Japanese Patent Specification No. JP 55-158153 A.

Allowable Subject Matter
Claims 1, 4-6, 8-9, 12-16, 18-20 and 24-29 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J GREEN whose telephone number is (571)272-1367. The examiner can normally be reached Monday-Thursday from 6:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANTHONY J GREEN/Primary Examiner, Art Unit 1731

ajg
March 3, 2022